Title: [Diary entry: 14 July 1762]
From: Washington, George
To: 

14. Counted my Sheep as follows— 

6
Rams at Johnson’s


12
Ewes at Do.


94
Do. runng. at large


1
Do. put into Oats


13
Weathers put into Do.


16
rung. in pasture


142
old Sheep, besides one at Colo. F[airfa]xs


12
Ram lambs put into Oats


8
Weather Do. in grass gd.


38
Ewe Ditto—in Ditto


200
in all & this day parted Ewes & L[am]bs

 Puttg. the followg. Cattle for fattg. upon Oats 

2
old Steers from D[ogue] Run
}
—formerly



1
old Cow from Do.


2
old Steers from there to day.




1
old Cow from Muddy hole




2
old Oxen Home Ho[use]




1
old Cow Do. Do.—wch. came formly. from R[ive]r[side Quarter]


9
—in all.



